NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

           IN RE ANDREW SEARCY, JR.,
                     Petitioner.
               ______________________

                       2014-140
                ______________________

   On Petition for Writ of Mandamus to the Merit Sys-
tems Protection Board.
                 ______________________

                    ON PETITION
                ______________________

   Before DYK, MOORE, and WALLACH, Circuit Judges.
PER CURIAM.
                       ORDER
    Andrew Searcy seeks a writ of mandamus directing
the Merit Systems Protection Board (Board) to reopen and
adjudicate his previously dismissed claims. The Depart-
ment of Agriculture opposes. Mr. Searcy replies and
submits a motion for judgment, which repeats the argu-
ments made in the petition.
    Mr. Searcy had previously raised claims under the
Uniformed Services Employment and Reemployment
Rights Act of 1994, the Veterans’ Reemployment Rights
Act of 1940, and the Veterans Employment Opportunity
Act of 1998. Those claims were addressed by this court in
2                                                 IN RE SEARCY




two previous appeals. See Searcy v. Merit Sys. Protection
Bd., 486 Fed. Appx. 117, 121-24 (Fed. Cir. 2012) (affirm-
ing the Board’s dismissal of Mr. Searcy’s claims), Searcy
v. Dep’t of Agric., 557 Fed. Appx. 975, 979 (Fed. Cir. 2014)
(affirming the Board’s dismissal of Mr. Searcy’s claims
based on res judicata).
    The remedy of mandamus may be “invoked only in ex-
traordinary situations.” Kerr v. U.S. Dist. Court, 426 U.S.
394, 402 (1976). Accordingly, a party seeking mandamus
must show a “clear and indisputable” right to relief, no
adequate alternative means to obtain the relief desired,
and that issuance of the writ is appropriate under the
circumstances. Cheney v. U.S. Dist. Court, 542 U.S. 367,
380-81 (2004) (internal citations omitted).
    At a minimum, given our prior conclusions about Mr.
Searcy’s claims, he has no “clear and indisputable” right
to challenge the now final decisions of the Board by way of
mandamus.
      Accordingly,
      IT IS ORDERED THAT:
      (1) The petition for writ of mandamus is denied.
      (2) All other pending motions are denied.
                                    FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court
s24